Title: To James Madison from William Charles Coles Claiborne, 19 November 1806
From: Claiborne, William Charles Coles
To: Madison, James



(Duplicate)
Sir
NO. Nov. 19, 1806.

	A gentleman of high rank writes me from Natchez under date of the 12 instant, "You are surrounded by dangers of which you dream not, and the destruction of the american Union is seriously menaced: the storm will probably burst upon New Orleans: You have spies on your every movement and disposition".	In a few days I shall be at liberty to write you more fully: for the present suffice it to say that every thing here is apparently tranquil: But if dangers arise I shall perish or triumph over the enemies of my Country.	I have not received a letter from you since July last.  I have the honor to be, Very respectfully, Sir, your mo. obt. Servt.


William C. C. Claiborne

